DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The election filed January 04, 2021 in response to the Office Action of October 1, 2020 is acknowledged and has been entered. 
	Applicant's election without traverse of Group I, claims 1-5, 11-15, 17, 19 and 30-34 is acknowledged.  Applicant's election without traverse of the species: (1) CDRs of SEQ ID NOs: 16, 17, 18, 31, 32, and 33; (2) heavy chain variable region of SEQ ID NO: 3; (3) light chain variable region of SEQ ID NO: 13; (4) human IGHV3-23/HJ4 framework set forth in SEQ ID NO: 88; and (5) human IGKV6-21/KJ2 framework set forth in SEQ ID NO: 92.
2.	Claims 1-5, 6-15, 17, 19, 30-34, 36, 37, 52, 66, 70, 71, 85-89, 91, 92, 96, 98, and 126-134 are pending.
3.	 Claims 6-10, 17, 19, 36, 37, 52, 66, 70, 71, 85-89, 91, 92, 96, 98, and 126-134 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim.  It is noted that with respect to claim 17, SEQ ID NO: 88 does not comprise wherein H49 is A and H94 is R, according to Kabat numbering.  It is noted that with respect to claim 19 SEQ ID NO: 92 does not comprise wherein L4 is M and L21 is L, according to Kabat numbering.
A humanized antibody or antigen-binding fragment thereof that specifically binds human CD47, the antibody or antigen-binding fragment comprising  the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 3 and the light chain variable region 
4.	Claims 1-5, 11-15, and 30-34 are currently under consideration as drawn to the elected species and SEQ ID NOs: 2 and 10.  
Specification
5.	The disclosure is objected to because of the following informalities:  the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 does not contain a conjunction between the various pairs of heavy and light chain variable regions.  Thus it is not clear if the claim is in the alternative or in combination.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-5, 11-14, and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0142786 A1 (Liu et al. June 6, 2013), “Liu”.
Liu teaches a B6H12 humanized anti-CD47 antibody comprising SEQ ID NOs: 11 and 12.  See ¶ [0021], Figure 8 and claims 1, 4, and 7.
SEQ ID NO: 11 comprises SEQ ID NOs: 16-18, is 95% identical to SEQ ID NO: 3 and 100% identical to SEQ ID NO: 2. See Appendices 1 and 2. 
SEQ ID NO: 11 comprises framework regions of SEQ ID NO: 88. See Appendix 3.
SEQ ID NO: 12 comprises SEQ ID NOs: 31-33, is 80% identical to SEQ ID NO: 13, and 99.1 % identical to SEQ ID NO: 10.  See Appendices 4 and 5.
 SEQ ID NO: 12 comprises framework regions of SEQ ID NO: 92. See Appendix 6.
It is noted that the framework regions claimed in claim 2 read on fragments of framework regions found in SEQ ID NOs: 88 and 92. 
With regard to claims 11 and 12, “an amino acid sequence selected from” the recited SEQ ID NOs reads on amino acid sequence fragments of the recited sequences. 
With regard to claim 13, although Liu does not teach that SEQ ID NO: 12 comprises the last R of SEQ ID NO: 10, given that the humanized antibody of Liu and SEQ ID NO: 10 were 
With regard to claim 14 and wherein the antibody has reduced hemagglutination of red blood cells compared to Ab47, the antibody of Liu has the same structure as claimed thus it would have the same function. 
Liu teaches nucleic acid expression vectors and host cells for the production of the antibodies of the inventions comprising culturing the host cells and recovering the antibodies.  See ¶¶ 0013 and 0055-0061. 

Conclusion
8.	Claims 1-5, 11-14, and 30-34 are rejected.  Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims allowed. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        





Alignment of SEQ ID NOs: 16-18 with SEQ ID NO: 11
RESULT 2
US-13-675-274-11
; Sequence 11, Application US/13675274
; Publication No. US20130142786A1
; GENERAL INFORMATION
;  APPLICANT: The Board of Trustees of the Leland Stanford Junior University
;  APPLICANT:Liu, Jie
;  APPLICANT:WEISSMAN, IRVING L.
;  APPLICANT:Majeti, Ravindra
;  TITLE OF INVENTION: Humanized and Chimeric Monoclonal
;  TITLE OF INVENTION:Antibodies to CD47
;  FILE REFERENCE: STAN-737CIP
;  CURRENT APPLICATION NUMBER: US/13/675,274
;  CURRENT FILING DATE: 2012-11-13
;  PRIOR APPLICATION NUMBER: PCT/US2011/036535
;  PRIOR FILING DATE: 2011-05-13
;  PRIOR APPLICATION NUMBER: US 61/395,652
;  PRIOR FILING DATE: 2010-05-14
;  NUMBER OF SEQ ID NOS: 78
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 11
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Humanized B6H12 VH
US-13-675-274-11

  Query Match             85.3%;  Score 142.4;  DB 11;  Length 118;
  Best Local Similarity   40.3%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 GYGMS--------------TITSGGTYTYYPDSVKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 GYGMSWVRQAPGKGLEWVATITSGGTYTYYPDSVKGRFTISRDNAKNSLYLQMNSLRAED 90

Qy         23 --------SLAGNAMDY 31
                      |||||||||
Db         91 TAVYYCARSLAGNAMDY 107







Alignment of SEQ ID NO: 3 with SEQ ID NO: 11 

    PNG
    media_image1.png
    848
    865
    media_image1.png
    Greyscale


Alignment of SEQ ID NO: 2 with SEQ ID NO: 11 
US-13-675-274-11
; Sequence 11, Application US/13675274
; Publication No. US20130142786A1
; GENERAL INFORMATION
;  APPLICANT: The Board of Trustees of the Leland Stanford Junior University

;  APPLICANT:WEISSMAN, IRVING L.
;  APPLICANT:Majeti, Ravindra
;  TITLE OF INVENTION: Humanized and Chimeric Monoclonal
;  TITLE OF INVENTION:Antibodies to CD47
;  FILE REFERENCE: STAN-737CIP
;  CURRENT APPLICATION NUMBER: US/13/675,274
;  CURRENT FILING DATE: 2012-11-13
;  PRIOR APPLICATION NUMBER: PCT/US2011/036535
;  PRIOR FILING DATE: 2011-05-13
;  PRIOR APPLICATION NUMBER: US 61/395,652
;  PRIOR FILING DATE: 2010-05-14
;  NUMBER OF SEQ ID NOS: 78
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 11
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Humanized B6H12 VH
US-13-675-274-11

  Query Match             100.0%;  Score 620;  DB 11;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSGYGMSWVRQAPGKGLEWVATITSGGTYTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSGYGMSWVRQAPGKGLEWVATITSGGTYTYY 60

Qy         61 PDSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCARSLAGNAMDYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCARSLAGNAMDYWGQGTLVTVSS 118












Alignment of SEQ ID NO: 88 with SEQ ID NO: 11 

    PNG
    media_image2.png
    845
    854
    media_image2.png
    Greyscale






Alignment of SEQ ID NOs:  31-33 with SEQ ID NO: 12
US-13-675-274-12
; Sequence 12, Application US/13675274
; Publication No. US20130142786A1
; GENERAL INFORMATION
;  APPLICANT: The Board of Trustees of the Leland Stanford Junior University
;  APPLICANT:Liu, Jie
;  APPLICANT:WEISSMAN, IRVING L.
;  APPLICANT:Majeti, Ravindra
;  TITLE OF INVENTION: Humanized and Chimeric Monoclonal
;  TITLE OF INVENTION:Antibodies to CD47
;  FILE REFERENCE: STAN-737CIP
;  CURRENT APPLICATION NUMBER: US/13/675,274
;  CURRENT FILING DATE: 2012-11-13
;  PRIOR APPLICATION NUMBER: PCT/US2011/036535
;  PRIOR FILING DATE: 2011-05-13
;  PRIOR APPLICATION NUMBER: US 61/395,652
;  PRIOR FILING DATE: 2010-05-14
;  NUMBER OF SEQ ID NOS: 78
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 12
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Humanized B6H12 VL
US-13-675-274-12

  Query Match             82.5%;  Score 116.3;  DB 11;  Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQTISDYLH---------------FASQSIS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQTISDYLHWYQQKPGQAPRLLIKFASQSISGIPARFSGSGSGTDFTLTISSLEPEDF 83

Qy         19 -----QNGHGFPRT 27
                   |||||||||
Db         84 AVYYCQNGHGFPRT 97







Alignment of SEQ ID NO: 13 with SEQ ID NO: 12

    PNG
    media_image3.png
    873
    854
    media_image3.png
    Greyscale

Alignment of SEQ ID NO: 10 with SEQ ID NO: 12

RESULT 2
US-13-675-274-12
; Sequence 12, Application US/13675274
; Publication No. US20130142786A1
; GENERAL INFORMATION

;  APPLICANT:Liu, Jie
;  APPLICANT:WEISSMAN, IRVING L.
;  APPLICANT:Majeti, Ravindra
;  TITLE OF INVENTION: Humanized and Chimeric Monoclonal
;  TITLE OF INVENTION:Antibodies to CD47
;  FILE REFERENCE: STAN-737CIP
;  CURRENT APPLICATION NUMBER: US/13/675,274
;  CURRENT FILING DATE: 2012-11-13
;  PRIOR APPLICATION NUMBER: PCT/US2011/036535
;  PRIOR FILING DATE: 2011-05-13
;  PRIOR APPLICATION NUMBER: US 61/395,652
;  PRIOR FILING DATE: 2010-05-14
;  NUMBER OF SEQ ID NOS: 78
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 12
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Humanized B6H12 VL
US-13-675-274-12

  Query Match             99.1%;  Score 557;  DB 11;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQTISDYLHWYQQKPGQAPRLLIKFASQSISGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQTISDYLHWYQQKPGQAPRLLIKFASQSISGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQNGHGFPRTFGQGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQNGHGFPRTFGQGTKVEIK 107











Alignment of SEQ ID NO: 92 with SEQ ID NO: 12

    PNG
    media_image4.png
    873
    854
    media_image4.png
    Greyscale